Citation Nr: 0602461	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-31 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Birmingham, 
Alabama


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) medical health care system.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION


The appellant served on active duty for training (ACDUTRA) 
from March 1958 to September 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 determination of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Birmingham, Alabama, which denied the appellant's enrollment 
in the VA healthcare system based on his lack of qualifying 
service.  

In December 2005, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of that hearing is of 
record.  Additional relevant records were submitted during 
the hearing and a waiver received from the appellant of 
initial adjudication of this evidence by the RO.  38 C.F.R. 
§ 20.1304; Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1229 (Fed. Cir. 2003).  


FINDING OF FACT

Service records identify the appellant's service as ACDUTRA 
(active duty for training) only; he did not serve on active 
duty.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA medical health care system.  38 
U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.203, 
17.36 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - Timeliness of the Appeal

In August 2003, the RO notified the appellant that because 
his service had been defined on his DD-214, Certificate of 
Discharge, and in the records of service from the National 
Personnel Record Center (NPRC), as Active Duty for Training 
(ACDUTRA), this was not qualifying active duty for VA health 
care benefits, although it might me qualifying for other VA 
benefits.  The  appellant filed a timely notice of 
disagreement with this issue, and an SOC was issued in 
November 2003.  See 38 U.S.C.A. § 7105(d)(1) (West 2002).  
The cover letter to the SOC apprised the  appellant that if 
he decided to continue his appeal, he would need to file a 
formal appeal by completing and filing the enclosed VA Form 
9, Appeal to Board of Veterans' Appeals and he was notified 
of the time limit for filing an appeal.  See Item 3 of the 
Instructions in VA Form 9, Appeal to the Board of Veterans' 
Appeals.  Generally, a substantive appeal must be filed 
within 60 days from the issuance of the SOC or within the 
remainder of the one-year period from the date of mailing 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302(b) (2005).  The appellant's VA Form 9 was received 
in September 2004 and he was subsequently notified by the RO 
that his appeal was not received in a timely manner and the 
appeal was being closed.

However, on request VA may grant a reasonable extension of 
the period for filing a timely substantive appeal for "good 
cause shown."  See 38 U.S.C.A. §§ 501, 7105(d)(3) (West 
2002); 38 C.F.R. § 20.303 (2005).  In September 2003, the 
appellant was notified by VAMC that he may be eligible for a 
new prescription benefit.  The appellant interpreted this as 
an acceptance of his eligibility for medical coverage.  The 
Board finds the appellant's interpretation reasonable.  Good 
cause is shown for an extension of the period for filing a 
substantive appeal, and the substantive appeal is therefore 
considered timely, being received within a reasonable period 
of time following notification of the action being appealed.  



The Decision

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the appellant's service for 
purposes of establishing basic eligibility.  A "veteran" is 
an individual who served in the active military, naval, or 
air service, and who was discharged or released under 
conditions other than dishonorable. 38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2005).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty. 38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2005).  The appellant had not claimed and 
the evidence does not show any disability during his claimed 
period of active service.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214 (Certificate of Release or Discharge 
from Active Duty) or an original Certificate of Discharge, 
without verification from the service department.  The VA may 
accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, the VA will request verification 
of service from the service department.  38 C.F.R. § 3.203 
(2005).

The appellant contends that he served a six month tour of 
duty following his ROTC commission and that only the first 
stage of his service, consisting of a 16 week basic officer 
training course, was for training.  The second stage he acted 
as a junior battalion officer and he conducted training of 
troops in field artillery.  The Board is sympathetic to the  
appellant's description of service and his contention that 
his service was not properly characterized because his 
assignment was not a training assignment.  However, under the 
provisions of 38 C.F.R. § 3.203, the only valid evidence of 
service is a document issued by a United States service 
department.  The service department has classified the 
appellant's service as ACDUTRA only.  This characterization 
of his service is not contradicted by the record of his 
points earned towards retirement showing a column heading 
labelled "active duty".  It is clear that this is not an 
identification of the type of active duty, but merely a 
column heading meant to include all types of active duty 
without classification, including ACDUTRA.  A determination 
by the service department to this effect is binding on VA.  
See generally Spencer v West, 13 Vet. App. 376 (2000).  
Moreover, the appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  Unfortunately, the Board does not have jurisdiction 
over the classification of the appellant's service by the 
military.  In this regard, the appellant is referred to the 
Army Board for the Correction of Military Records, and the 
service department, for disagreements with his discharge 
classification, and active duty status.  

Under 38 U.S.C.A. § 1705(a), VA shall manage the enrollment 
of veterans in accordance with the enumerated priorities. 
Here, because the appellant is not a veteran, he does not 
qualify for any of the categories of veterans who are 
eligible to be enrolled based on an order of priority as 
described in 38 U.S.C.A. § 1705(a) and corresponding 
regulations under 38 C.F.R. § 17.36(b)(1)-(8).  The Board 
finds, therefore, that the appellant's ACTDUTRA is not 
qualifying active service in the United States Armed Forces 
for purposes of establishing eligibility for enrollment in 
VA's health care system, and that he is not a "veteran" for 
VA benefits purposes under the laws administered by VA.  As 
the law and not the evidence of record is dispositive in this 
case, the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  

In the December 2005 personal hearing, the appellant 
testified that following notification by the VAMC of his 
potential eligibility for pharmacy benefits, he changed his 
private prescription plan, and was thereafter notified by the 
VAMC that his participation was being terminated.  A review 
of the claims file shows that the appellant was tentatively 
approved for prescription benefits as a "humanitarian 
emergency" pending verification of eligibility.  The 
appellant testified he was not assessed an overpayment, or 
reimbursement for benefits received during his time under the 
prescription plan.  To the extent that the appellant may have 
relied on this notification to his detriment in changing his 
private prescription plan, the Board sympathizes with the 
appellant and has taken this into account in determining that 
good cause was shown for extending the period for filing a 
substantive appeal.  However, the Board is precluded by the 
law from granting VA medical benefits in this case.  On the 
other hand, the Secretary of VA, in appropriate cases, has 
the authority to grant equitable relief under 38 U.S.C.A. 
§ 503 (West 2002).  This is wholly within the Secretary's 
discretion.  38 C.F.R. § 2.7 (2004). Specifically, section 
503 provides:

If the Secretary determines that benefits 
administered by the Department have not 
been provided by reason of administrative 
error on the part of the Federal 
Government or any of its employees, the 
Secretary may provide such relief on 
account of such error as the Secretary 
determines equitable, including the 
payment of moneys to any person whom the 
Secretary determines is equitably 
entitled to such moneys.  

38 U.S.C.A. § 503 (West 2002).  Therefore, the appellant may 
wish to petition the Secretary for relief under section 
503(a), and the Secretary will certainly give it every 
consideration.

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which defines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance which include lack of legal 
eligibility.  38 C.F.R § 3.159 (d).  See also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001).  In this case, because of the lack 
of legal entitlement, the Board finds that VCAA does not 
apply.


ORDER

The appellant has not met the basic eligibility requirements 
for enrollment in the VA medical health care system.  38 
C.F.R. § 17.36 (2005).




____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


